Citation Nr: 0112432	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  99-00 440A	)	DATE
	)
	)



THE ISSUE

Whether an August 18, 1983, decision of the Board of 
Veterans' Appeals should be revised or reversed based on 
clear and unmistakable error (CUE).




REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a Motion for revision or reversal of an August 
18, 1983, decision of the Board of Veterans' Appeals (Board) 
based on clear and unmistakable error (CUE).  The Board 
received the motion from the veteran in January 2000.  In a 
letter dated in July 2000, the Board informed the veteran and 
his representative that Public Law No. 105-111, enacted in 
November 1997, gave the Board the authority to review its 
prior decisions on the grounds of CUE and that the Department 
of Veterans Affairs (VA) had published final CUE regulations 
in January 1999.  The Board provided the veteran and his 
representative with a copy of VA regulations pertaining to 
CUE and stated that, unless the veteran notified the Board in 
writing within 60 days of the letter that he no longer wished 
to proceed with his motion, the Board would adjudicate his 
request.  The Board recommended that the veteran enlist the 
aid of a representative if he wished to proceed  In August 
2000, the Board received additional argument in support of 
the Motion for CUE.


FINDINGS OF FACT

1.  In its August 18, 1983, decision, the Board reopened a 
finally denied claim for service connection for a psychiatric 
disorder based on new and material evidence and granted 
service connection for paranoia.

2.  The veteran contends that the August 18, 1983, Board 
committed CUE in not finding CUE in a December 1973 rating 
decision which had denied service connection for a 
psychiatric disorder.

3.  The veteran has not cited any statutory or regulatory 
provisions extant at the time of the August 18, 1983, Board 
decision that were incorrectly applied, and he has not 
alleged that the correct facts, as they were known at the 
time of the August 18, 1983, Board decision, were not then 
before the Board.

4.  The August 18, 1983, Board reopened and allowed the claim 
for service connection for a psychiatric disorder, which 
previously had been denied by a final rating decision in 
December 1973; the issue of CUE in the December 1973 rating 
decision was neither presented to nor considered by the 
August 18, 1983 Board.

5.  The August 18, 1983, Board decision did not subsume the 
December 1973 rating decision for the purposes of a later 
collateral attack before the RO based on clear and 
unmistakable error.

6.  The veteran has not set forth clearly and specifically in 
his motion for CUE what the alleged CUE in the August 18, 
1983, Board decision was or why the result of that decision 
would have been manifestly different but for the alleged 
error.


CONCLUSION OF LAW

The veteran has not met the pleading requirements for a claim 
of CUE in the August 18, 1983, Board decision which reopened 
a finally denied claim for service connection for a 
psychiatric disorder based on new and material evidence and 
granted service connection for paranoia.  38 U.S.C.A. 
§ 7111(a) (West Supp. 2000); 38 C.F.R. § 20.1403 (2000); 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
Dec. 8, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The veteran filed his original claim for service connection 
for schizophrenia, paranoid type, in September 1973.  Among 
the evidence before the RO at that time was a September 1973 
VA examination report in which the examiner recorded history 
provided by the veteran of his having been hospitalized in a 
private hospital for one and a half months although he was 
vague about when.  The RO denied the claim in a December 1973 
rating decision.  The veteran did not appeal that decision to 
the Board, and it became final.  See 38 U.S.C.A. § 7105(c).

In April 1981, the veteran sought to reopen his claim for 
service connection for a psychiatric disorder.  The RO 
informed the veteran that new and material evidence was 
needed to reopen his claim.  See 38 U.S.C.A. § 5108.  The 
veteran appealed the RO's determination to the Board.  In 
April 1982 the Board remanded the claim for further 
development of the evidence including instructing the RO to 
obtain the reports of hospitalization, if any, from the 
private hospital mentioned in the September 1973 VA 
examination report.  In February 1983, the Board developed 
the evidence further by requesting an independent medical 
evaluation which was received in May 1983.  See 38 U.S.C.A. 
§ 5109.  In an August 18, 1983, decision, the Board reopened 
the claim for service connection for a psychiatric disorder 
and granted service connection for paranoia.  In a September 
1983 rating decision, the RO implemented the decision of the 
Board by assigning a 70 percent disability rating for the 
service-connected paranoia and by assigning an effective date 
for service connection of April 1, 1981.

In his motion for CUE in the Board's August 1983 decision, 
the veteran observed that, pursuant to a decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Donovan v. West, the Board might find 
that the August 1983 Board decision, in reopening the finally 
denied claim for service connection based on new and material 
evidence, had "subsumed" the December 1973 rating decision, 
thereby precluding collateral attack of that rating decision 
based on CUE.  Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. 
Cir. 1998).  The veteran's arguments mostly pertained to CUE 
committed in the December 1973 rating decision, but he 
contended that, if the Board were to find that the rating 
decision had been subsumed by the August 1983 Board decision, 
then the Board should find error in the August 1983 Board 
decision for failing to find CUE in the December 1973 rating 
decision.  He contends that, but for the CUE committed by the 
December 1973 rating board, service connection would have 
been granted for a psychiatric disorder at that time and the 
effective date for the award of service connection would have 
been as of September 1973 rather than April 1981.  
Specifically, he contends that the RO did not correctly apply 
section 3.303(b) of VA regulations then in effect.

In his July 2000 additional statement, the veteran presented 
an alternative argument pursuant to the holding of the 
Federal Circuit in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  Instead of attacking the December 1973 rating 
decision collaterally on the grounds of CUE, he argues that 
the decision never became final because of a "grave 
procedural error" similar to that noted by the Federal 
Circuit in Hayre.  Specifically, he argues that the RO's 
failure in 1973 to obtain the private hospital records 
mentioned in the September 1973 VA examination report 
constituted such grave procedural error.  Again, his argument 
did not pertain to error on the part of the August 1983 Board 
but rather on the part of the December 1973 rating board.

Analysis.

A decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a) (West Supp. 2000).  VA 
regulations define what constitutes CUE and what does not, 
and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
[CUE]; what does not.

(a)  General.  [CUE] is a very specific 
and rare kind of error.  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

(b)  Record to be reviewed -- (1)  
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

. . . 

(c)  Errors that constitute [CUE].  To 
warrant revision of a Board decision on 
the grounds of [CUE], there must have 
been error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and unmistakable.

(d)  Examples of situations that are not 
[CUE].

. . . 

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated. . . .

38 C.F.R. § 20.1403 (2000).

Review to determine whether clear and unmistakable error 
exists in a final decision may be initiated by the Board, on 
its own motion, or by a party to that decision.  38 U.S.C.A. 
§ 7111(c) (West Supp. 2000); 38 C.F.R. § 20.1400 (2000).  In 
this case, as noted in the Introduction, review was initiated 
by a motion submitted by the veteran.

A CUE motion may be dismissed without prejudice to refiling 
where the moving party fails to meet certain filing or 
pleading requirements.  38 C.F.R. § 20.1404 (2000); Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. Dec. 8, 
2000).  Section 20.1404(a) provides,

A motion for revision of a decision based 
on clear and unmistakable error must be 
in writing, and must be signed by the 
moving party or that party's 
representative.  The motion must include 
the name of the veteran; the name of the 
moving party if other than the veteran; 
the applicable Department of Veterans 
Affairs file number; and the date of the 
Board of Veterans' Appeals decision to 
which the motion relates.  If the 
applicable decision involved more than 
one issue on appeal, the motion must 
identify the specific issue, or issues, 
to which the motion pertains. . . .

In this case, the January 1999 motion for CUE, along with the 
July 2000 additional argument, meets the minimum pleading 
requirements under section 20.1404(a).  The motion is signed 
by the veteran's representative; contains the name of the 
veteran; contains the applicable VA file number; and 
identifies the date of the Board decision to which the motion 
relates.

In Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. 
Cir. Dec. 8, 2000), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated Rule 
1404(b) of the regulations because it allowed for the 
"denial" of motions that failed to meet pleading 
requirements for CUE and, therefore, in conjunction with Rule 
1409(c), it operated to prevent Board review of that issue 
"on the merits", which was contrary to the statutory 
requirement of 38 U.S.C. § 7111(e) that a CUE claim "shall 
be decided by the Board on the merits."  In this case, the 
veteran's January 1999 motion and July 2000 argument did not 
cite any statutory or regulatory provisions extant at the 
time of the August 1983 Board decision that were incorrectly 
applied.  Moreover, the veteran has not alleged that the 
correct facts, as they were known at the time of the August 
1983 Board decision, were not then before the Board.

Instead, as noted above, much of the veteran's argument 
pertains to CUE in the December 1973 rating decision which 
adjudicated the veteran's original claim for service 
connection for a psychiatric disorder.  The veteran noted 
that, pursuant to a ruling of the Federal Circuit in Donovan 
v. West, the Board might find that the August 1983 Board 
decision, in reopening the finally denied claim for service 
connection based on new and material evidence, had 
"subsumed" the December 1973 rating decision thereby 
precluding collateral attack of that rating decision based on 
CUE.  Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 
1998).

Concerning this, the Board notes that the United States Court 
of Appeals for the Federal Circuit has stated,

Under the regulatory scheme governing 
veterans' claims, a final decision 
denying benefits can be revised if it is 
shown to be the product of [CUE].  See 38 
U.S.C. § 5109A(a); 38 C.F.R. § 3.105(a).  
A "[CUE]" challenge to an RO 
determination may not be raised before 
the RO, however, if the Board of 
Veterans' Appeals has sustained the RO 
determination on the same issue.  See 38 
U.S.C. § 7104(b) (absent new and material 
evidence, "when a claim is disallowed by 
the Board, the claim may not thereafter 
be reopened and allowed and a claim based 
upon the same factual basis may not be 
considered").  The rationale for that 
rule is that it is improper for a lower 
tribunal (the RO) to review the decision 
of a higher tribunal (the Board of 
Veterans' Appeals).  See Smith v. Brown, 
35 F.3d 1516, 1526 (Fed. Cir. 1994).  
Thus, when a veteran timely appeals an RO 
determination to the Board, and the Board 
affirms that determination, the RO 
determination is regarded as subsumed by 
the Board's decision.  See 38 C.F.R. 
§ 20.1104.  In addition, a Board decision 
that considers a collateral attack on a 
final, unappealed RO determination can 
subsume that unappealed RO determination 
under certain circumstances.  See 
Dittrich v. West, 163 F.3d 1349, 1352-53 
(Fed. Cir. 1998), cert. denied, 526 U.S. 
1088, 143 L. Ed. 2d 653, 119 S. Ct. 1499 
(1999); Donovan v. West, 158 F.3d 1377, 
1381-82 (Fed. Cir. 1998), cert. denied, 
526 U.S. 1019, 119 S. Ct. 1255, 143 L. 
Ed. 2d 351 (1999).  In a case in which 
the Board's decision subsumes an 
unappealed RO determination on collateral 
attack, the veteran may not challenge the 
original RO determination as containing 
clear and unmistakable error, but must 
proceed before the Board and urge that 
there was clear and unmistakable error in 
the Board decision that subsumed the 
unappealed RO determination.  See 
Dittrich, 163 F.3d at 1353.

Brown v. West, 203 F.3d 1378, 1380-81 Fed. Cir. 2000) 
(emphasis added).

This case may be distinguished from Donovan and Dittrich 
because the August 1983 Board did not "sustain" the 
December 1973 rating decision of the RO.  Rather, it reopened 
the claim and granted the benefit that had previously been 
denied, i.e., service connection for a psychiatric disorder.  
A subsequent Board decision that does not affirm an RO 
decision cannot subsume that RO decision for the purposes of 
a later collateral attack before the RO.  See id.  

Thus, in this case, the Board concludes that the "certain 
circumstances" under which a Board decision can subsume an 
unappealed RO determination are not met in this case.  Here, 
the subsequent Board decision at issue not only decided a 
different claim (new and material evidence rather than CUE), 
but also failed to affirm the December 1973 rating decision.  
Unlike the Board decisions in Donovan and Dittrich, the 
August 1983 Board decision granting service connection did 
not address a CUE claim and CUE was not presented.  Rather, 
the Board reopened the claim based on new and material 
evidence and granted service connection based on that 
evidence.  Thus, the holdings in Donovan and Dittrich do not 
control, as both of those appeals involved Board decisions 
that denied service connection after reopening and reviewing 
de novo the evidence in an earlier RO decision which had 
denied service connection.  See Dittrich, 163 F.3d at 1353; 
Donovan, 158 F.3d at 1381.  The reasoning in those appeals 
was that it would be inconsistent with the statutes governing 
the finality of Board decisions to permit a CUE challenge 
before the RO to an earlier RO decision after the Board had 
reviewed all the evidence in that RO decision and denied 
service connection, thus in essence affirming the RO 
decision.  See Donovan, 158 F.3d at 1382.  That reasoning is 
not applicable here because the August 1983 Board decision in 
fact granted service connection and thus cannot be said to 
have affirmed the December 1973 RO decision.  Therefore, the 
Board concludes that the August 1983 Board decision did not 
subsume the December 1973 RO rating decision and that rating 
decision is not immune from challenge for CUE before the RO.  
Nevertheless, the veteran must first bring his claim of CUE 
in the December 1973 decision to the RO for adjudication.  
Unlike a claim of CUE in a Board decision, the Board has no 
jurisdiction to review a claim of CUE in an RO rating 
decision in the first instance.

With regard to the arguments the veteran has presented in his 
January 1999 Motion for CUE in the August 1983 Board 
decision, the Board notes that he contends that the August 
1983 Board committed CUE in not finding CUE in a December 
1973 rating decision which had denied service connection for 
a psychiatric disorder.  However, as noted above, no claim of 
CUE in the rating decision was presented to the Board at that 
time.  No claim of CUE in the December 1973 rating decision 
had been presented by the veteran to the RO, denied by the 
RO, and then appealed to the Board in August 1983.

Moreover, the veteran has not cited any statutory or 
regulatory provisions extant at the time of the August 1983, 
Board decision that were incorrectly applied, and he has not 
alleged that the correct facts, as they were known at the 
time of the August 1983 Board decision, were not then before 
the Board.  The veteran has not set forth clearly and 
specifically in his motion for CUE what the alleged CUE in 
the August 1983, Board decision was or why the result of that 
decision would have been manifestly different but for the 
alleged error.  Indeed, he has noted that the decision of the 
August 1983 Board was actually favorable to the veteran in 
granting service connection.  Accordingly, the Board 
concludes that the veteran has not met the pleading 
requirements for a claim of CUE in the August 18, 1983, Board 
decision which reopened a finally denied claim for service 
connection for a psychiatric disorder based on new and 
material evidence and granted service connection for 
paranoia.  38 U.S.C.A. § 7111(a) (West Supp. 2000); 38 C.F.R. 
§ 20.1403 (2000); Disabled American Veterans v. Gober, 234 
F.3d 682 (Fed. Cir. Dec. 8, 2000). I n compliance with the 
holding of the Federal Circuit in Disabled American Veterans 
v. Gober, the Board will not "deny" the motion but rather 
will dismiss it without prejudice to refiling.

Requirements of the Veterans Claims Assistance Act of 2000.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board concludes that VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

With regard to the duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, the appellant and his 
representative in this case were notified in the Board's July 
2000 letter that Public Law No. 105-111, enacted in November 
1997, gave the Board the authority to revise prior Board 
decisions on the grounds of CUE and provided the veteran with 
a copy of the CUE regulations, thereby informing him of the 
laws pertaining to his motion for CUE in a Board decision.  
The Board stated that it did not think that the veteran would 
be able to make the best possible argument on a CUE motion 
until he had the chance to review the new regulations.  The 
Board also recommended that the veteran enlist the aid of a 
representative in submitting arguments in support of a motion 
for CUE in the Board decision.

With regard to the duties under the VCAA to notify the 
appellant and his representative of any evidence needed to 
substantiate and complete a claim and to assist the appellant 
in obtaining evidence necessary to substantiate the claim, 
the Board notes that a claim of CUE in a Board decision is 
based on the evidence of record when that decision was made.  
38 C.F.R. § 20.1403(b).  The appellant has not referred to 
any evidence other than the evidence that was before Board in 
August 1983 that might be considered by the Board in this 
case, and, in accordance with the nature of a CUE claim, to 
the extent that his argument alleged CUE in the Board's 
August 1983 decision -- as opposed to the December 1973 RO 
rating decision -- his arguments pertained to the evidence 
that was before the Board in August 1983.  Thus, although the 
United States Court of Appeals for Veterans Claims (Court) 
noted in Holliday v. Principi that claims of CUE in a 
decision "could not be universally excluded from coverage 
under the VCAA's notice and duty-to-assist provisions," the 
Board concludes that there is no other notice or assistance 
that the Board could render to the veteran in this case.  
Holliday v. Principi, No. 99-1788, slip op. at 12 (U.S. Vet. 
App. February 22, 2001).  Concerning this, the Board notes 
that there is no additional evidence to obtain in the case 
and, by notifying the veteran of Public Law 105-111 and by 
providing him with a copy of the Board's CUE regulations and 
encouraging him to get a representative, the Board has 
notified him of "'information' as to the state of the law 
on" CUE and has provided him with "an explanation as to 
what would be required to state a valid CUE claim."  See 
Holiday, No. 99-1788, slip op. at 12-13.

With regard to notifying the veteran of the provisions of the 
VCAA itself, the Board concludes that, in the circumstances 
of this case, such notification would serve no useful purpose 
and would unnecessarily impose additional burdens on the 
Board with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
has satisfied its duties to notify and to assist the 
appellant in this case, and further notification would only 
serve to delay a ruling on the veteran's motion.  Moreover, 
the outcome in this case is such that the Board has dismissed 
the veteran's motion without prejudice to refiling because he 
failed to state with specificity what the CUE in the August 
1983 Board decision was.  Dismissing the claim without 
prejudice means that the veteran is allowed another 
opportunity to file a more specific and clear motion for CUE 
with regard to the August 1983 Board decision and the Board 
will consider a motion stated with such specificity on the 
merits.


ORDER

The motion for revision or reversal on the grounds of clear 
and unmistakable error of an August 18, 1983, decision of the 
Board which reopened a finally denied claim for service 
connection for a psychiatric disorder based on new and 
material evidence and granted service connection for paranoia 
is dismissed without prejudice to refiling.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



